PER CURIAM.
The only question involved in this appeal is one of law, and we are of opinion that the learned trial court has correctly determined the matter hy dismissing the alternative writ of mandamus. The relator was the janitor of the Roseb'ank School, and he is conceded to have been an honorably discharged Union soldier. The question before the court on this appeal is whether the relator, as such janitor, was within the protection of chapter 821 of the Laws of 1896, which requires that honorably discharged Union soldiers shall not be discharged from certain public employments without a hearing upon charges preferred. The learned trial court found the facts in accord with the contentions of the relator, but decided, as a matter of law, that he was not within the protection of the statute, and that his discharge from the position of janitor was within the discretion of the officers of the school district. The case of People v. Hayward, 19 App. Div. 46, 46 N. Y. Supp. 1083, seems to us decisive upon this point. The judgment appealed from should be affirmed, with costs.